5Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshima et al. (US 20100069008).
Regarding claim 1, Oshima teaches a non-transitory computer-readable recording medium containing computer-executable instructions realizing a supporting program executable for a computer of an information processing device to which a printer is connectable, the printer storing particular print settings, the supporting program being configured to support a general-use printing program implemented,
 in advance, in an operating system of the information processing device, wherein the computer-executable instructions cause, when executed by the computer, the information processing device to perform (fig. 8): 
obtaining, from the printer, the particular print settings stored in the printer (s3-s5 in fig. 8); 
when an editing application implemented in the information processing device outputs a display instruction instructing the general-use printing program to display a setting screen used to receive print settings to be used for printing by the printer (s5 in fig. 8)), displaying the setting screen with use of a user interface of the information processing device (s4-s4 in fig.8 and fig. 10); and reflecting the particular print settings obtained in the obtaining to the setting screen (restore setting button in fig. 10).

Regarding claim 2, Oshima teaches the non-transitory computer-readable recording medium according to claim 1, wherein the particular print settings stored in the printer are default print settings, and wherein the printer is configured to change current print settings to the default pint settings in response to receipt of instructions to set the print settings to an initial state (restore setting in fig. 7).

Regarding claim 3, Oshima teaches the non-transitory computer-readable recording medium according to claim 2, wherein the information processing device performs the reflecting in response to receipt of the display instruction, and wherein the setting screen in which the default print settings obtained in the obtaining are reflected in the reflecting is displayed via the user interface in the displaying (restore setting in fig. 7).

Regarding claim 4, Oshima teaches the non-transitory computer-readable recording medium according to claim 2, wherein the information processing device performs the reflecting in response to an operation of a particular operator displayed on the setting screen (restore setting in fig. 7).

Regarding claim 6, Oshima teaches The non-transitory computer-readable recording medium according to claim 2, wherein, when there is a print instruction instructing the general-use printing program to cause the printer to print images and output by the editing application implemented in the information processing device, the instructions further cause, when executed, the computer to perform: receiving image data subjected to printing by the print instruction from the general-use printing program (fig. 12: select document); and processing the received image in accordance with the print settings set on the setting screen, wherein the default print settings include an item regarding processing of the image in the processing (s23-37 in fig. 23).

Regarding Claim 18, the claim is a corresponding system claim to method claim 1, therefore it is rejected for the same reason as claim 1.

Regarding Claim 19, the claim is a corresponding system claim to method claim 2, therefore it is rejected for the same reason as claim 2.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima as applied to claim 2 above, and further in view of Saigusa (US 20180275931).
Regarding claim 5, Oshima does not teach the non-transitory computer-readable recording medium according to claim 2, wherein the computer-executable instructions further cause, when executed by the computer, the information processing device to perform caching the default print settings obtained in the obtaining in a memory of the information processing device; wherein, in the reflecting, the information processing device performs: when the default print settings are not stored in the memory: the obtaining; after the obtaining, reflecting the obtained default print settings to the setting screen; and the caching; and when the default print settings are stored in the memory: reading out the default print settings obtained in the obtaining from the memory; and reflecting the read out default print settings to the setting screen.
Saigusa teaches the non-transitory computer-readable recording medium according to claim 2, wherein the computer-executable instructions further cause, when executed by the computer, the information processing device to perform caching the default print settings obtained in the obtaining in a memory of the information processing device; wherein, in the reflecting, the information processing device performs: when the default print settings are not stored in the memory: the obtaining; after the obtaining, reflecting the obtained default print settings to the setting screen; and the caching; and when the default print settings are stored in the memory: reading out the default print settings obtained in the obtaining from the memory; and reflecting the read out default print settings to the setting screen (p0006: a display unit configured to display the print setting value based on the cache data if the second determination unit determines that the cache data exists, and display a print setting item of the print setting value in a particular state if the second determination unit determines that the cache data does not exist).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oshima, and to include wherein the computer-executable instructions further cause, when executed by the computer, the information processing device to perform caching the default print settings obtained in the obtaining in a memory of the information processing device; wherein, in the reflecting, the information processing device performs: when the default print settings are not stored in the memory: the obtaining; after the obtaining, reflecting the obtained default print settings to the setting screen; and the caching; and when the default print settings are stored in the memory: reading out the default print settings obtained in the obtaining from the memory; and reflecting the read out default print settings to the setting screen, in order to provide an information processing apparatus that can display the print setting UI by only the print ticket even if it is a UI with an uncertain display form, in the case where the print setting UI is created and displayed from the print ticket (print setting information).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima as applied to claim 6 above, and further in view of Saigusa (US 20180113655).

Regarding claim 7, Oshima does not teach the non-transitory computer-readable recording medium according to claim 6, wherein, among the print settings set in the setting screen, the item regarding processing of the image in the processing includes a setting of RGB values of a raster image when the raster image is generated based on the image data received from the general-use printing program.
Saigusa teaches wherein, among the print settings set in the setting screen, the item regarding processing of the image in the processing includes a setting of RGB values of a raster image when the raster image is generated based on the image data received from the general-use printing program.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oshima, and to include wherein, among the print settings set in the setting screen, the item regarding processing of the image in the processing includes a setting of RGB values of a raster image when the raster image is generated based on the image data received from the general-use printing program, in order to manager printing order by use of the settings information of the selected print job and the printer information suggested by Saigusa (p0003). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima as applied to claim 6 above, and further in view of Yamada et al. (US 20220038604).
Regarding claim 8, Oshima does not teach the non-transitory computer-readable recording medium according to claim 6, wherein, among the print settings set in the setting screen, the item regarding processing of the image in the processing includes a setting of reducing thickness of an image when a raster image is generated based on the image data received from the general-use printing program.
Yamada teaches the non-transitory computer-readable recording medium according to claim 6, wherein, among the print settings set in the setting screen, the item regarding processing of the image in the processing includes a setting of reducing thickness of an image when a raster image is generated based on the image data received from the general-use printing program (p0026: toner saving mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oshima, and to include the item regarding processing of the image in the processing includes a setting of reducing thickness of an image when a raster image is generated based on the image data received from the general-use printing program, in order to save toner.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima as applied to claim 6 above, and further in view of Shirata (US 20120020694).
Regarding claim 9, Oshima teaches the non-transitory computer-readable recording medium according to claim 6, wherein, among the print settings set in the setting screen, the item regarding processing of the image in the processing includes a setting of correcting a conversion table to be used when particular RGB values are converted into CMYK values.
Shirata teaches the non-transitory computer-readable recording medium according to claim 6, wherein, among the print settings set in the setting screen, the item regarding processing of the image in the processing includes a setting of correcting a conversion table to be used when particular RGB values are converted into CMYK values (p0073: setting unit 603 sets color conversion coefficients for a color conversion LUT (that converts RGB to CMYK)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oshima, and to include wherein, among the print settings set in the setting screen, the item regarding processing of the image in the processing includes a setting of correcting a conversion table to be used when particular RGB values are converted into CMYK values, In order to  automatically display preview image to enable the user to evaluate the print quality prior to printing suggested by Shirata (p0009).

Claims 10-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima as applied to claim 1 above, and further in view of Kaneda et al. (US 20200319830).

Regarding claim 10, Oshima does not teach the non-transitory computer-readable recording medium according to claim 1, wherein the printer is configured to accept registration of the particular print settings as registered print settings and store the registered print settings, wherein a choice receivable via the setting screen includes a setting to follow the registered print settings.
Kaneda teaches, wherein the printer is configured to accept registration of the particular print settings as registered print settings and store the registered print settings (p0073: accepting a print preset registration request from an IPP-compliant print client and registering the print preset in a setting, wherein a choice receivable via the setting screen includes a setting to follow the registered print settings (fig. 11b: select presets 1106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oshima, and to include wherein the printer is configured to accept registration of the particular print settings as registered print settings and store the registered print settings, wherein a choice receivable via the setting screen includes a setting to follow the registered print settings, in order to provide a mechanism of storing correspondence information between a user and a print preset and thereby making it possible to appropriately provide a notification of a print preset used by a user to a communication apparatus using a print client, suggested by Kaneda (p0010).

Regarding claim 11, Oshima in view of Kaneda teaches the non-transitory computer-readable recording medium according to claim 10, wherein the information processing device performs the obtaining and the displaying in response to receipt of the display instruction (Kaneda: fig. 11b:1106: select preset).
The rational applied to the rejection of claim 10 has been incorporated herein.

Regarding claim 12, Oshima in view of Kaneda teaches the non-transitory computer-readable recording medium according to claim 10, wherein the information processing device performs the obtaining and the displaying in response to the setting to follow the registered print settings being received in the setting screen (Kaneda: fig. 11b:1106: select preset).
The rational applied to the rejection of claim 10 has been incorporated herein.

Regarding claim 13, Oshima in view of Kaneda teaches the non-transitory computer-readable recording medium according to claim 10, wherein the information processing device performs the obtaining and the displaying in response to an operation of a particular operator displayed on the setting screen (Kaneda: fig. 11b:1106: select preset).
The rational applied to the rejection of claim 10 has been incorporated herein.

Regarding claim 14, Oshima in view of Kaneda teaches the non-transitory computer-readable recording medium according to claim 10, wherein, in the displaying, the information processing device display all setting items of the registered print setting obtained in the obtaining (Kaneda: fig. 11b:1106: select preset).
The rational applied to the rejection of claim 10 has been incorporated herein.

Regarding claim 15, Oshima in view of Kaneda teaches the non-transitory computer-readable recording medium according to claim 10, wherein, in the setting screen, each item of the print settings is settable whether to follow the registered print setting, and wherein, in the displaying, the information processing device display an item which is set to follow the registered print setting among setting items of the registered print setting obtained in the obtaining(Kaneda: fig. 11b:1106: select preset).
The rational applied to the rejection of claim 10 has been incorporated herein.

Regarding claim 16, Oshima in view of Kaneda teaches the non-transitory computer-readable recording medium according to claim 10, wherein the computer-executable instructions further cause, when executed by the computer, the information processing device to perform: receiving a registration instruction to register a currently set print setting via the user interface while the setting screen is displayed (Kaneda:p0133 and fig. 11d); and when receiving the registration instruction, output, to the printer, a registration command to instruct to register a print setting set in the setting screen (Kaneda: fig. 11d), wherein the registration command includes information indicating the print setting set in the setting screen, and wherein the printer is configured to update the registered print setting with the information included in the registration command when receiving the registration command (Kaneda:p0135).
The rational applied to the rejection of claim 10 has been incorporated herein.

Regarding claim 17, Oshima in view of Kaneda teaches the non-transitory computer-readable recording medium according to claim 10, wherein, when there is a print instruction instructing the general-use printing program to cause the printer to print images and output by the editing application implemented in the information processing device, the instructions further cause, when executed, the computer to perform: receiving image data subjected to printing by the print instruction from the general-use printing program; and processing the received image in accordance with the print settings set on the setting screen (Kaneda: fig,. 11d: print), wherein the registered print setting includes an item regarding processing of the image in the processing (Kaneda: fig.11d: auto rotate, scale).
The rational applied to the rejection of claim 10 has been incorporated herein.

Regarding Claim 20, the claim is a corresponding system claim to method claim 10, therefore it is rejected for the same reason as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677